
	

113 HR 2813 IH: To amend the Water Supply Act of 1958 to establish a mechanism to permit State and local interests to release to the United States future water storage rights associated with Corps of Engineers reservoir projects.
U.S. House of Representatives
2013-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2813
		IN THE HOUSE OF REPRESENTATIVES
		
			July 24, 2013
			Mr. Cotton introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend the Water Supply Act of 1958 to establish a
		  mechanism to permit State and local interests to release to the United States
		  future water storage rights associated with Corps of Engineers reservoir
		  projects.
	
	
		1.Future water
			 supplySection 301 of the
			 Water Supply Act of 1958 (43 U.S.C. 390b) is amended—
			(1)by redesignating
			 subsections (c) and (d) as subsections (d) and (e), respectively; and
			(2)by inserting after
			 subsection (b) the following:
				
					(c)Release of
				future water storage
						(1)Establishment of
				10-year plans for the utilization of future storage
							(A)In
				generalBeginning 180 days after the date of enactment of this
				subsection and not later than January 1, 2016, an interested State or local
				interest may submit to the Secretary a plan for the utilization of future use
				water storage under this Act.
							(B)ContentsA
				plan submitted under subparagraph (A) shall include—
								(i)a
				10-year timetable for conversion of future use storage to present use;
				and
								(ii)a
				schedule of actions that the State or local interest agrees to carry out over a
				10-year period, in cooperation with the Corps of Engineers, to seek new and
				alternative users of future water storage that is contracted to the State or
				local interest on the date of enactment of this subsection.
								(2)Release of
				future water storageFor Corps of Engineers projects, for the
				period beginning on January 1, 2026, and ending on December 31, 2028, a State
				or local interest that the Secretary determines has carried out the obligations
				of the State or local interest under an applicable plan described in paragraph
				(1) may notify the Secretary of the Army that the State or local interest seeks
				to release to the United States any right of the State or local interest to
				future water storage under this Act that—
							(A)was allocated for
				future use water supply prior to November 17, 1986; and
							(B)as of December 31,
				2025, has not been allocated or used.
							(3)AdministrationOn
				receipt of a notification under paragraph (2) by the Secretary of the
				Army—
							(A)the request of the
				applicable State or local interest to release future water storage rights shall
				be considered to be approved; and
							(B)the applicable
				State or local interest shall not be responsible for the cost of any water
				storage rights released under this
				subsection.
							.
			
